Bttshnell, J.
(dissenting). I am unable to agree with the conclusion reached by Mr. Justice Sharpe, that the evidence in favor of the plaintiffs’ ownership of the insured rings “is clearly against the verdict of the jury.”
*345At the conclusion of the testimony the trial judge indicated, outside the presence of the jury, that he would not grant plaintiffs’ motion for a directed verdict, and that he was going to submit to the jury “the question of plaintiffs’ ownership of the jewelry * * * and whether there was a loss of such jewelry as claimed by plaintiffs.”
The court, at the request of plaintiffs’ counsel, submitted 2 specific questions to the jury:
1. “On January 25, 1948, were the plaintiffs, Edward and Lottie Wolf, either or both of them, the owners of the 2 rings described in the policy of insurance, exhibit 1 ?”
The jury’s answer to this question was “No.”
2. “On January 25, 1948, were the 2 rings described in the policy of insurance, exhibit 1, permanently lost, stolen or misplaced, resulting in their disappearance?”
The jury’s answer to this question was “Yes.”
. The verdict of the jury was not against the great weight of the evidence. I am in accord with the following statement of the trial judge:
“As to the weight of evidence to which the various witnesses were entitled, the court finds that this was a fair question of fact; that there was a genuine controversy; that the proof was not all one way, and certainly that the credibility, of the witnesses cannot be eliminated as a factor in the determination of the jury.”
No reversible error has been shown by appellants and, therefore, the other questions raised need no discussion.
*346The judgment entered upon the jury’s verdict of no cause for action in favor of defendant and against plaintiffs should be affirmed. Costs to appellee.
Butzel, and Reid, JJ., concurred with Bushnell, J.